Citation Nr: 1106718	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-32 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel
INTRODUCTION

The Veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran testified at a Travel Board hearing in support of his 
claim in March 2009, before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service 
connection for PTSD; although notified of the denial and his 
appellate rights in a September 2000 letter, the Veteran did not 
initiate an appeal.

2.  Evidence associated with the claims file since the August 
2000 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
PTSD, and raises a reasonable possibility of substantiating the 
claim. 

3.  Resolving all reasonable doubt in the Veteran's favor, he has 
a current diagnosis of PTSD; his claimed in-service stressors are 
related to fear of hostile military or terrorist activity which 
is consistent with the places, types, and circumstances of his 
service; and his current PTSD symptoms have been medically linked 
to such reported in-service stressors.




CONCLUSIONS OF LAW

1.  The August 2000 denial of the claim for service connection 
for PTSD is final.    38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 
38 C.F.R. § 3.156 (2010).

3.  PTSD was incurred as a result of active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the previously denied 
service connection claim for PTSD, and to grant service 
connection for such disability, constitutes a full grant of the 
benefits sought on appeal, no further action is necessary to 
comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Law and Regulations - New and Material

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Factual Background and Analysis

In March 2000, the Veteran filed a claim for service connection 
for PTSD.  In the August 2000 rating decision, the RO denied 
service connection for PTSD, on the basis that the Veteran's 
service treatment records were negative for any findings 
pertaining to a chronic psychiatric condition, the evidence 
available was inadequate to establish an in-service stressor, and 
the record did not contain a confirmed diagnosis of PTSD.

Evidence of record at the time of the August 2000 rating decision 
included the Veteran's service treatment records, which are 
negative for psychiatric complaints or diagnoses.  Also of record 
at the time of the August 2000 rating decision were the Veteran's 
service personnel records, which show that he served in Vietnam 
from March 1967 to March 1968 and participated in the Vietnam 
Counteroffensive Phase II.  While in Vietnam his military 
occupational specialty (MOS) was heavy vehicle driver.  His 
medals included the National Defense Service Medal (NDSM), 
Vietnam Service Medal (VSM) and two Overseas Service Bars.  The 
Veteran's DD Form 214, Certificate of Release or Discharge from 
Active Duty, also of record at the time of the August 2000 rating 
decision, reflects that the Veteran is also in receipt of the 
Vietnam Campaign Medal (VCM).  There is no indication of any 
decorations or medals evincing combat duty.  

The September 2000 notification letter advised the Veteran of the 
denial of the claim for service connection and also contained a 
VA Form 4107, which explained his appellate rights.  For a rating 
decision to become final, there must be written notification to 
the claimant and his representative, if any, specifically 
identifying the benefit being denied.  38 U.S.C.A. § 5104(a); 
Best v. Brown, 10 Vet. App. 322, 325 (1997).  A statement of the 
claimant's appellate rights must also be provided in order for 
finality to attach.  See AG v. Peake, 536 F.3d 1306, 1310 (2008).

The Veteran did not initiate an appeal in regard to the August 
2000 rating decision; hence, that decision is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim in 
December 2004.  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by or on behalf of a claimant 
since the last final denial on any basis to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996). Here, the last final denial of the claim is the 
August 2000 rating decision.   Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the August 2000 
rating decision includes records of VA treatment dated from 2001 
to 2007.  These records reflect diagnoses of and treatment for 
PTSD.  A July 2004 VA record of treatment shows that the Veteran 
denied any combat experience but did report witnessing traumatic 
events.  He recalled that while in Vietnam he was assigned to a 
military police task force and witnessed the aftermath of stripe 
bombing and exfoliation.  A provisional diagnosis of PTSD was 
rendered.  In a November 2004 record of treatment, the Veteran 
reported that while he was in Vietnam he witnessed a woman throw 
her child under the truck he was driving.  He continued to have 
nightmares of this experience.  A diagnosis of PTSD, chronic, 
moderate was rendered and the note indicated that the Veteran's 
PTSD was due to the traumatic events he was exposed to while 
stationed in Vietnam.  

The evidence received since August 2000 is neither cumulative nor 
redundant of the evidence previously of record.  At the time of 
the August 2000 rating decision, the evidence did not show that 
the Veteran had a diagnosis of PTSD and the Veteran had not 
reported any stressors.  The evidence received since August 2000 
is new in that it was not previously considered in the August 
2000 rating decision.  It is material in that it specifically 
relates to an unestablished fact necessary to substantiate the 
claim for service connection (i.e., current disability) and also 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, the 
claim for service connection for PTSD is reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Merits of the claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  38 
C.F.R. § 3.303(d).

Generally, to be entitled to service connection for PTSD, the 
record must include the following: (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

Effective July 13, 2010, VA amended its regulations concerning 
service connection for PTSD by liberalizing the evidentiary 
standard for an in-service stressor under certain circumstances.  
Specifically, the final rule amended 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of 
hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of the veteran or 
others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

In other words, under the amended version of 38 C.F.R. § 
3.304(f)(3), service connection may be granted for PTSD where the 
evidence establishes: (1) a current diagnosis of PTSD rendered by 
a VA psychiatrist or psychologist, or one with whom VA has 
contracted; (2) an in-service stressor consistent with the 
places, types, and circumstances of service (satisfactorily 
established by lay testimony) that has been medically linked to 
the veteran's fear of hostile military or terrorist activity by 
such a specified medical professional; and (3) that the veteran's 
PTSD symptoms have been medically linked to such in-service 
stressor by such a specified medical professional.  The Board 
notes that the definition of "fear of hostile military or 
terrorist activity" under this amended provision tracks the 
stressor criteria for a PTSD diagnosis as set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), which have 
been adopted by VA.  See 38 C.F.R. § 4.125 (2010).

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

As the Veteran's service connection claim for PTSD was appealed 
and had not been decided by the Board as of July 13, 2010, the 
amended regulations apply to the instant appeal.  As noted above, 
this claim was previously denied on the basis that the Veteran's 
service treatment records were negative for any findings 
pertaining to a chronic psychiatric condition, the evidence 
available was inadequate to establish an in-service stressor, and 
the record did not contain a confirmed diagnosis of PTSD.

There is no evidence of a PTSD diagnosis during service.  
However, resolving all reasonable doubt in the Veteran's favor, 
the evidence establishes a current PTSD diagnosis in accordance 
with the DSM-IV criteria.  In this regard, the Veteran has been 
diagnosed repeatedly with PTSD by his treating VA psychiatrist 
and treating VA clinical psychologist.  See, e.g., treatment 
records dated in July 2004, August 2004, January 2005, May 2006, 
and October 2006.

In addition to being diagnosed with PTSD by his VA psychiatrist 
and VA psychologist, the Veteran underwent a thorough PTSD screen 
in November 2004.  The PTSD screen was completed by a VA 
psychiatry resident as well as a VA Clinical Social Worker.  
During the examination, the Veteran reiterated his stressor of 
witnessing a woman throw her child under his truck.  The Veteran 
also explained that he experiences survivor guilt and tends not 
to watch local news coverage because news regarding the current 
conflict brings up intrusive thoughts of his experience in 
Vietnam.  The Veteran was diagnosed with PTSD and major 
depressive disorder.  

For the foregoing reasons, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the evidence of record 
establishes a current PTSD diagnosis. 

The next question is whether the evidence demonstrates sufficient 
in-service stressors consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional.  The Veteran has reported that he did not 
actually participate in combat, but he was surrounded by some 
combat activity while serving in Vietnam.  He was particularly 
disturbed by what he witnessed following bombing attacks and the 
effect of exfoliation.  See, e.g., VA treatment records dated in 
July 2004 and November 2004.  His reports of participating in 
minimal combat activity are consistent with his service records.  
In particular, the Veteran's Report of Transfer or Discharge (DD 
Form 214) reflects that he served in Vietnam from March 1967 to 
March 1968, but he received no military awards or decorations 
indicative of direct combat.  The Veteran's MOS was heavy vehicle 
driver, and his most significant assignment was the Headquarters 
and Headquarters Company, 98th Supply and Service Battalion (GS).  

The Veteran has described, in detail, numerous traumatic events 
which he feels caused the onset of his PTSD.  Specifically, in a 
March 2005 statement he stated that while in Vietnam he was 
assigned a detail which required him to make sandbags and place 
them near the river.  While en route to his assignment, he was 
traveling in a two and a half ton truck with another soldier and 
a dozen locals.  While driving along the road he witnessed a 
local woman throw her child under the wheels of the truck in 
which he was riding.  The Veteran wanted to stop to provide aid 
but the soldier he was driving with instructed him to keep 
driving.  He reported that he experiences constant dreams about 
this event and very seldom drives an automobile.

In testimony provided during the Veteran's March 2009 hearing he 
reported that while stationed in Vietnam he underwent treatment 
for an impacted tooth.  While he was undergoing treatment for his 
tooth, another soldier was assigned to the Veteran's typical 
truck route.  The Veteran later learned that the fellow soldier 
who took his truck route was killed when his truck hit a road 
block.      

The Veteran has reported having nightmares, and intrusive 
thoughts and memories of experiences in Vietnam due to traumatic 
events experienced during service.  See, e.g., VA treatment 
records dated in July 2004 and August 2004.  He has further 
reported problems sleeping and indicated that his nightmares have 
increased in frequency.  The one nightmare that continues to 
haunt him is that of a woman throwing her child under the wheels 
of the truck in which he was riding.  He has continued to have 
this nightmare since Vietnam.  He also explained that he avoids 
watching the news because coverage on Iraq tends to bring up 
intrusive thoughts.  See, e.g., treatment record dated in 
November 2004.  

Based on the foregoing evidence, the Board finds that the 
Veteran's claimed stressors are related to a fear of hostile 
military or terrorist activity.  In particular, the Veteran's 
claimed stressors include involvement in events and circumstances 
that involved actual or threatened death or serious injury to 
himself and others, and his response to such incidents included 
fear, helplessness, or horror.  Further, such reported events are 
consistent with the places, types, and circumstances of the 
Veteran's service.  Therefore, the Board concludes that the 
Veteran's lay testimony alone is sufficient to establish the 
occurrence of his claimed in-service stressors under the amended 
version of 38 C.F.R. § 3.304(f)(3).  75 Fed. Reg. 39,843 (July 
13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 
(July 15, 2010).

Furthermore, the Veteran's treating VA psychiatrist, as well as a 
VA clinical psychologist, have diagnosed him with PTSD based on 
these claimed in-service stressors.  The sufficiency of a 
stressor for a PTSD diagnosis is a medical determination and, 
where a current diagnosis exists, the sufficiency of the claimed 
in-service stressor is presumed.  Cohen, 10 Vet. App. 128.  As 
such, the Board finds that the Veteran's current PTSD symptoms 
have been medically linked to his fear of hostile military or 
terrorist activity during service in Vietnam by VA psychiatrists 
and a VA clinical psychologist.

In summary, the evidence demonstrates a current PTSD diagnosis, 
in-service stressors based on fear of hostile military or 
terrorist activity consistent with the Veteran's service, and a 
medical link between his current PTSD symptoms and such in-
service stressors.  As such, service connection is warranted for 
PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. 
Reg. 39,843 (July 13, 2010), with correcting amendments at 75 
Fed. Reg. 41,092 (July 15, 2010).


ORDER

New and material evidence having been received, the Veteran's 
service connection claim for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


